IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JAMES FRANKS,                              : No. 65 EM 2016
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
TREVOR WINGARD,                            :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 21st day of June, 2016, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.